           Case 1:19-cv-00106-LY Document 8 Filed 05/06/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT                            F
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTiN DIVISION                               2019 MAY   -6    AM   I I




BARBARA ORTIZ RODRIGUEZ,                                                         OLERr
                                              §
                                                                                                            TEXAS
              PLAINTIFF,                      §
                                              §
V.
                                                      CAUSE NO. l:19-CV-106-LY
JENNY CRAIG, INC.,                            §
               DEFENDANT.                     §


                                    FINAL JUDGMENT

       Before the court in the above-styled and numbered cause is Notice of Withdrawal of

Complaint and Voluntary Dismissal of action with Prejudice Pursuant to Rule 4 1(a) filed May 3,

2019 (Dkt. No. 7), which the court reviewed and now approves. As nothing remains to resolve,

the court renders the following Final Judgment pursuant to Federal Rule of Civil Procedure 58.

       IT IS ORDERED that the case is hereby CLOSED.

       SIGNED this                day of May, 2019.




                                            LEE
                                                       STATES DISTRICT JUDGE
